Exhibit 10.1

 

[g193681kii001.jpg]

 

October 9, 2010

 

BY HAND DELIVERY

(              )

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA  02421

 

Re:  Retention Letter

 

Dear         :

 

You are a highly valuable employee of Cubist Pharmaceuticals, Inc. (including
any successor organizations, “Cubist”).  Cubist wishes to retain you as an
employee, and is therefore willing to make certain commitments in order to
induce you to remain an employee.  This letter will confirm the agreement
between you and Cubist (“Agreement”) in that regard.  The Agreement is as
follows:

 

1.                                       Definitions.  For the purposes of this
Agreement, the following definitions apply:

 

(a)                                  “Cause” means: (i) you commit of an act of
dishonesty, fraud or misrepresentation in connection with your employment;
(ii) you are convicted of, or plead nolo contendere to, a felony or a crime
involving moral turpitude; (iii) you breach any material obligation under your
Employee Confidentiality Agreement/Proprietary Information and Inventions
Agreement or Cubist’s Code of Conduct and Ethics; (iv)  you engage in
substantial or continuing inattention to or neglect of your duties and
responsibilities reasonably assigned to you by Cubist; (v) you engage in
substantial or continuing acts to the detriment of Cubist or inconsistent with
Cubist’s policies or practices; or (vi) you fail to carry out the reasonable and
lawful instructions of your supervisor or the Cubist Board of Directors that are
consistent with your duties.  For the avoidance of doubt, “Cause” does not
include a termination of employment due to your death or disability.

 

(b)                                 “Good Reason” means: (i) the failure of
Cubist to employ you in your current or a substantially similar position,
without regard to title, such that

 

1

--------------------------------------------------------------------------------


 

your duties and responsibilities are materially diminished without your consent;
(ii) a material reduction in your total target cash compensation without your
consent (unless such reduction is in connection with a proportional reduction in
compensation to all or substantially all of Cubist’s employees); or (iii) a
relocation of your primary place of employment more than 35 miles from your
current site of employment without your consent; provided however, if any of
these conditions purportedly occur, in order to be able to terminate your
employment for “Good Reason” hereunder:  (x) you are required to provide notice
of any such condition to Cubist’s Board of Directors within 60 days of the
initial occurrence of the condition, (y) Cubist will then have 30 days to remedy
the purported condition, and (z) if Cubist fails to remedy such condition, you
must separate from service not later than 60 days following the end of such
thirty-day period.

 

(c)                                  “Change of Control” means the first to
occur of the following: (i) any person or entity other than Cubist or one of its
subsidiaries becomes the owner more than fifty percent (50%) of Cubist’s common
stock or (ii) the consummation of a sale of all or substantially all of the
business and/or assets of Cubist to another person or entity pursuant to an
agreement of acquisition, merger, or consolidation that has been approved by
Cubist’s stockholders.

 

(d)                                 “Bonus” shall mean the greater of either
(i) the current year target annual bonus amount or (ii) the previous year’s
actual bonus amount.

 

2.                                       Severance.  (a) Except as set forth in
Section 2(b) below, in the event that your employment is terminated by Cubist
for any reason other than for Cause, then, following, and subject to, receipt by
Cubist of your signed and effective release of claims as more fully described in
Section 7 below (and your not revoking such release during any applicable
revocation period), Cubist shall pay you starting sixty (60) days following the
date of your employment termination, an amount equal to eighteen (18) months of
your then-current base salary, with such payment to be made in twelve (12) equal
semi-monthly installments, with the first payment retroactive to the day
immediately following the date your employment terminated.

 

(b) In the event that, within twenty-four (24) months after a Change of Control,
your employment is terminated either (i) by Cubist for any reason other than for
Cause or (ii) by you for Good Reason, then, following, and subject to, receipt
by Cubist of your signed and effective release of claims as more fully described
in Section 7 below (and your not revoking such release during any applicable
revocation period), Cubist shall make a one-time, lump-sum payment to you equal
to eighteen (18) months of your then current base salary plus Bonus on the
sixtieth (60th) day following the termination of your employment.

 

2

--------------------------------------------------------------------------------


 

(c)  In the event that you become entitled to severance payments under
Section 2(a) or 2(b) of this Agreement, subject to (i) your having timely
elected continuation coverage under the federal law known as “COBRA”, (ii) your
timely payment of the full monthly COBRA premium for each month during the
period described below and (iii) such continuation coverage not having
terminated, for a period of up to eighteen (18) months beginning on the first
day of the month after the month in which your employment terminates or, if
earlier, until such time as your COBRA coverage terminates, Cubist shall pay to
you in each such month, within ten (10) days of the first day of such month, an
amount equal to the full monthly COBRA premium for such month minus the active
employee monthly cost of such coverage.

 

Notwithstanding any other provision with respect to the timing of payments under
this Section 2, in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations thereunder
(“Section 409A”), if any amount or benefit to be paid to you pursuant to this
Agreement as a result of your termination of employment constitutes “deferred
compensation” within the meaning of,  and subject to, Section 409A, if you are a
“specified employee” (as determined by Cubist in its sole discretion and as
defined below) on the date of your termination of employment, any payment or
benefit or portion thereof, if any, that is scheduled to be paid or provided to
you hereunder during the first six (6) months following the date of your
termination of employment shall not be paid until the date which is the first
business day of the seventh month following your termination.  For purposes of
the preceding sentence, the term “specified employee” means an individual who is
determined by Cubist to be a specified employee under Treasury regulation
Section 1.409A-1(i).  Cubist may, but need not, elect in writing, subject to the
applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining “specified employee” status.  Any such written election
shall be deemed part of this Agreement.  For purposes of the Treasury
Regulations under Section 409A, each payment described in this Section shall be
treated as a separate payment.

 

For purposes of this Agreement, references to termination of employment,
separation from service and similar or correlative terms mean a “separation from
service” (as defined at Section 1.409A-1(h) of the Treasury Regulations) from
Cubist and from all other corporations and trades or businesses, if any, that
would be treated as a single “service recipient” with Cubist under
Section 1.409A-1(h)(3) of the Treasury Regulations.  A termination of employment
for Good Reason or by Cubist for any reason other than for Cause under this
Agreement is intended to satisfy the meaning of “involuntary separation from
service” (as defined in Section 1.409A-1(n) of the Treasury Regulations).

 

3.                                       Withholding.  All payments made by
Cubist under this Agreement shall be reduced by any tax or other amounts
required to be withheld by Cubist under

 

3

--------------------------------------------------------------------------------


 

applicable law.

 

4.                                       Medical and Dental Benefits.  Except
for any right you have to continue participation in Cubist’s group health and
dental plans under COBRA, all employee benefits shall terminate in accordance
with the terms of the applicable benefit plans as of the date of termination of
your employment. The “qualifying event” under COBRA, which triggers your right
to continue your health insurance post employment, shall be deemed to have
occurred on your termination date.

 

5.                                       Equity Acceleration.  In the event that
you become entitled to severance payments under Section 2(b) of this Agreement,
then all outstanding unvested equity-based compensation awards granted to you
under any Cubist equity plan prior to the Change of Control shall become
exercisable and vested in full, and all restrictions thereon shall lapse,
notwithstanding any vesting schedule or other provisions to the contrary in the
agreements evidencing such awards, and Cubist and you hereby agree that any
agreements coversing such awards are hereby, and will be deemed to be, amended
to give effect to this provision

 

6.                                       No Contract of Employment.  This
Agreement is not a contract of employment for a specific term, and your
employment is “At Will” and may be terminated by Cubist at any time.

 

7.                                       Employee Release.  Any obligation of
Cubist to provide you severance payments or other benefits under this Agreement
is expressly conditioned upon your reviewing and signing (and not revoking
during any applicable revocation period) a general release of claims in a form
reasonably satisfactory to Cubist within the time period specified in such
release (which in all events shall be no later than the fiftieth (50th) calendar
day following the date on which your employment terminates).  Cubist shall
provide you with the general release promptly after the date on which you give
or receive, as the case may be, notice of termination of your employment.

 

8.                                       Assignment.  You shall not make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of Cubist.  Cubist may assign its
rights and obligations under this Agreement without your consent. This Agreement
shall inure to the benefit of and be binding upon you and Cubist, and each of
our respective successors, executors, administrators, heirs and permitted
assigns, including any organization involved in a Change of Control.

 

9.                                       Severability.  If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision hereof shall be valid
and enforceable to the fullest extent permitted by law.

 

4

--------------------------------------------------------------------------------


 

10.                                 Miscellaneous.  This Agreement will commence
on the date hereof and will expire three (3) years from the date hereof, unless
Cubist experiences a Change of Control prior to the expiration of the term of
this Agreement, in which case this Agreement will expire on the later of:
(a) three (3) years from the date hereof or (b) two (2) years from the date of
the closing of such Change of Control.  This Agreement sets forth the entire
agreement between you and Cubist in connection with the subject matter hereof,
and replaces all prior and contemporaneous communications, agreements and
understandings, written or oral, with respect to the subject matter hereof,
other than any obligations set forth in your Employee Confidentiality
Agreement/Proprietary Information and Inventions Agreement with Cubist, which
obligations shall remain in full force and effect.  In consideration of the
payments and benefits provided to you hereunder, you agree that, in the event
your employment with Cubist terminates, such payments and benefits shall be in
complete satisfaction of any and all obligations that Cubist may have to you,
including under any severance guidelines, practices or policies that Cubist may
have in place during your employment or at or after your employment terminates. 
Any severance amounts due to you under this Agreement shall be reduced by any
notice or pay in lieu thereof that Cubist is required to give under the federal
law known as “WARN” or any similar state statute.  This Agreement may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by you and an expressly authorized representative of Cubist.  This
Agreement may be executed in two counterparts, each of which shall be an
original and all of which together shall constitute one and the same
instrument.  This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its conflicts of laws principles, and all
disputes hereunder shall be adjudicated in the courts of the Commonwealth of
Massachusetts, to whose personal jurisdiction you hereby consent.

 

5

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign both copies of this letter in
the space provided, at which time this letter will take effect as a binding
agreement between you and Cubist.  Please keep one original for your records and
return one original to me.

 

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael W. Bonney

 

 

Date:

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------